Anderson, J.,
delivered the opinion of the court.
The appellant was convicted of the unlawful sale of intoxicating liquors, and appeals to this court.
The witness Floyd Holifield, introduced on behalf of appellant, on cross-examination by the district attorney, over the objection of appellant, testified as follows: “Q. She (meaning appellant) keeps some yellow woman with her. Who do you generally see there? I don’t mean the names. Do you see white men, or who do you see down there? A. I don’t remember who all I have seen down there. Q. I don’t mean for you to give me their names. A. I do see white men there. Q. Frequently? A. Not very often. Q. Most every time you go there. Now, what do you go down there for? A. Just bruising around; looking around; walking around. Q. Do you bruise around there in the house? You don’t know what all those men go there for, whether they go there to buy whiskey or not? A. No, sir; I don’t know.” And while appellant was testifying in her own behalf, the district attorney, over the objection of her attorney, was permitted to ask her"this question: “Q. Now, as a matter of fact, isn’t it true that you have had two or three girls in your house living with you?” In his opening argu*55ment to the jury, the district attorney “referred to the house of the defendant as a low dive, where whiskey and beer was, where girls stayed and men visited, and' said, ‘You know what that means.’ ” Appellant’s attorney objected to these remarks for the appellant, in response to which the court said “Very well; I think the evidence substantiates that.”
The testimony as to appellant’s guilt is conflicting. Whether guilty or innocent, she was entitled to a fair and impartial trial on testimony pertinent to the issue. This she did not get. It would be hard to conceive of conduct on the part of the court, and of the district attorney, with the approval of the court, more prejudicial to the rights of a defendant being tried for crime than is disclosed by the record in this case. You have here the court admitting testimony against the appellant tending to establish that she was the keeper of a bawdy house —testimony foreign to the issue being tried. You have the district attorney, in his argument to the jury, using that testimony against the appellant with its full prejudicial effect; and, when such argument is objected to by appellant’s attorney, you have the judge stating, in the presence of the jury, in-substance, that appellant kept a bawdy house. Reversed and remanded.